Title: From George Washington to Elisha Sheldon, 10 July 1782
From: Washington, George
To: Sheldon, Elisha


                  
                     Sir
                     Head Quarters Newburgh July 10th 1782
                  
                  On the receipt of this, you will have your Regt put in the most compleat state of preparation for Moving to join this Army, and hold yourself in readiness to march on the shortest notice.  I am Sir Your Most Obedt Servt.
                  
               